Citation Nr: 0005934	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  96-37 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an increased evaluation for migraine 
headaches, currently rated as 30 percent disabling.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1978 to June 
1992.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1996 RO rating decision that denied an increased 
evaluation for migraine headaches (rated 30 percent).



FINDING OF FACT

The veteran failed to report without good cause for VA 
neurological examinations scheduled in October 1998 to 
determine the severity of his migraine headaches.


CONCLUSION OF LAW

The claim for an increased evaluation for migraine headaches 
is denied for failure to report for a required VA medical 
examination.  38 C.F.R. § 3.655(a), (b) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from November 1978 to June 
1992.

Service medical records show that a physical evaluation board 
in May 1992 determined that the veteran's migraine headaches 
prevented him from performing his military duties.  He was 
retired from service in June 1992 because of this physical 
disability.

A RO rating decision in December 1992 granted service 
connection for migraine headaches and assigned a 30 percent 
evaluation, effective from June 1992.  This evaluation has 
remained unchanged since then.

In January 1996, the veteran requested a higher evaluation 
for his migraine headaches.

The veteran underwent a VA neurological evaluation in March 
1996.  He complained of constant almost daily headaches.  The 
impression was chronic daily headaches, possible migraine.  
Improved somewhat with Imitrex.

VA medical reports of his treatment in 1995 and 1996 show his 
complaints of worsening headaches and that he takes 
medication for migraine headaches.  VA medical reports also 
show that he failed to report for neurological evaluations in 
August and September 1996.

In a September 1998 letter, the RO notified the veteran that 
a medical evaluation was needed to determine the severity of 
his migraine headaches.  He was notified that he would be 
scheduled for another VA medical examination and notified of 
the date and time to report, and that his claim for an 
increased evaluation for migraine headaches would be denied 
if he failed to report for the scheduled examination.

A VA document shows that the veteran failed to report for VA 
neurological examinations scheduled on October 5, 1998 and 
October 30, 1998.


B.  Legal Analysis

The veteran's claim for an increased evaluation for migraine 
headaches is well grounded, meaning it is plausible.  No 
further assistance to the appellant is required to comply 
with VA's duty to assist him, for the reasons stated herein.  
38 U.S.C.A. § 5107(a) (West 1991).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such an examination, or reexamination, action 
shall be taken in accordance with paragraph (b).  38 C.F.R. 
§ 3.655(a) (1999).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (1999).

The evidence reveals that the veteran was evaluated in March 
1996 for complaints of constant almost daily headaches and 
that he was treated in that year for migraine headaches with 
medication.  VA medical reports also revealed that he failed 
to report for neurological evaluations in 1996, and that the 
RO notified him in a September 1998 letter that a medical 
examination was needed in order to determined the severity of 
his migraine headaches.  The RO also advised him that he 
would be scheduled for a VA medical examination and that his 
failure to report for this examination would result in the 
denial of his claim for an increased evaluation for the 
migraine headaches.  In October 1998, the veteran failed to 
report for VA neurological examinations scheduled to 
determine the severity of his migraine headaches without 
giving good reasons for not reporting for the scheduled 
examinations.

The veteran has an obligation to cooperate, when required, in 
the development of evidence pertaining to his claim.  The 
duty to assist is not always a one-way street, nor is it a 
blind alley.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  He has not 
shown good cause for his failure to report for the scheduled 
examinations.  Hence, his claim for an increased evaluation 
for migraine headaches is denied for failure to report for a 
needed VA medical examination without good cause under the 
above noted regulations.

The veteran is advised that he may submit another claim for 
an increased evaluation for migraine headaches at any time by 
notifying the RO of such an intention and of his willingness 
to report for a VA medical examination.



ORDER

An increased evaluation for migraine headaches is denied.



		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals



 

